DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in par. [0008], [0011] and [0020] of the PG Pub. version of the specification recited “turbo, field echo, TFE”, the recitations should be amended to recite –turbo field echo (TFE), --.
Appropriate correction is required.

Claim Objections
Claims 4 and 18 are objected to because of the following informalities:  the claim limitation “turbo, field echo, TFE”, should be amended to read –turbo field echo (TFE), --. Appropriate correction is required.
Claims 4 and 18 are objected to because of the following informalities:  the recitation “the form” should be amended to read –a form--.  Appropriate correction is required.

Claims 5 and 19 are objected to because of the following informalities:  the abbreviated term “FMRI” should be defined in its first occurrence in the claims.  Appropriate correction is required.
s 11 and 25 are objected to because of the following informalities:  the abbreviated term “RF” should be defined in its first occurrence in the claims.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the abbreviated term “the subject” should be amended to read –a subject--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 17, 20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term "approximately” in claim 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

For examination purposes the limitation will be interpreted as having “short echo time of  <2ms”
Regarding claim 6, the term "approximately” in claim 6 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim recites the limitation of "spatial resolution of approximately 2.5 mm isotropic" which is indefinite because it is not clear to what degree of short echo time is accepted as " spatial resolution of approximately 2.5 mm isotropic ". Most pertinent part of the present specification states “acquiring the image with a spatial resolution of approximately 2.5 mm isotropic” in paragraph [0008] and [0011] of the PG Pub. version of the specification. It does not define the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what is “approximately” accepted as " approximately 2.5 mm isotropic ".
For examination purposes the limitation will be interpreted as having “spatial resolution of 2.5 mm isotropic”.
Regarding claim 10, the claim limitation “a first phase encoding axis that has a lowest gradient duty cycle” in claim 10 is indefinite because it is unclear what is meant by a lowest gradient duty cycle and what is lowest compared to.  The gradient duty cycle of MRI pulse sequence is the time during when the gradient can be run at maximum power, and duty cycle of the gradient varies by pulse sequence to pulse sequence.  Most pertinent part of the present specification states “A spoiler gradient was played at the end of T2 preparation on the first phase encoding axis that has the lowest gradient duty cycle to dephase any residual transverse magnetization.” in paragraph [0013] and [0037] of the PG Pub. version of the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what “a first phase encoding axis that has a lowest gradient duty cycle” is meant as it is unclear what is meant by a lowest gradient duty cycle and what is lowest compare to.  For examining purpose, claim 10 is interpreted as applying a spoiler gradient at an end of the T2-weighted preparation module a phase encoding axis and the phase encoding axis has a gradient duty cycle to dephase any residual transverse magnetization. 
Regarding claim 17, the term "approximately” in claim 17 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim recites the limitation of "short echo time of approximately <2ms" which is indefinite because it is not clear to what degree of short echo time is accepted as " short echo time of approximately <2ms ". Most pertinent part of the present specification states “a short echo time and using the short echo time of approximately <2ms” in paragraph [0008] and [0011] of the PG Pub. version of the specification. It does not define the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what degree of “approximately”  is accepted as "approximately <2ms ".
For examination purposes the limitation will be interpreted as having “short echo time of  <2ms”
Regarding claim 20, the term "approximately” in claim 20 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claim recites the limitation of "spatial resolution of approximately 2.5 mm isotropic" which is indefinite because it is not clear to what degree of short echo time is accepted as " spatial resolution of approximately 2.5 mm isotropic ". Most pertinent part of the present specification states “acquiring the image with a spatial resolution of approximately 2.5 mm isotropic” in paragraph [0008] and [0011] of the PG Pub. version of the specification. It does not define the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what degree of “approximately”  is accepted as " approximately 2.5 mm isotropic ".
For examination purposes the limitation will be interpreted as having “spatial resolution of 2.5 mm isotropic”.
Regarding claim 24, the claim limitation “a first phase encoding axis that has a lowest gradient duty cycle” in claim 24 is indefinite because it is unclear what is meant by a lowest gradient duty cycle and what is lowest compare to.  The gradient duty cycle of MRI pulse sequence is the time during when the gradient can be run at maximum power, and duty cycle of the gradient varies by pulse sequence to pulse sequence.  Most pertinent part of the present specification states “A spoiler gradient was played at the end of T2 preparation on the first phase encoding axis that has the lowest gradient duty cycle to dephase any residual transverse magnetization.” in paragraph [0013] and [0037] of the PG Pub. version of the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and determine to what “a first phase encoding axis that has a lowest gradient duty cycle” is meant as it is unclear what is meant by a lowest gradient duty cycle and what is lowest compare to.  For examining purpose, claim 10 is interpreted as applying a spoiler gradient at an end of the T2-weighted preparation module a phase encoding axis and the phase encoding axis has a gradient duty cycle to dephase any residual transverse magnetization.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harel et al. (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel).
	Regarding claim 1, Harel discloses blood oxygenation level dependent FMRI signals.  Harel shows a method for magnetic resonance imaging of a subject (summary on page 908 states “Acquiring an image Functional magnetic resonance imaging (fMRI) techniques are based on the assumption that changes in spike activity are accompanied by modulation in the blood oxygenation level–dependent (BOLD) signal of the subject“) comprising:
	Employing a T2-weightd preparation module to induce blood-oxygenation level dependent (BOLD) contrast (Summary on page 908 states “was investigated using T2*-weighted BOLD”; right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”);
	Providing a single-shot, fast-gradient echo (GRE) readout (the current specification states that single shot 3D fast GRE which is known as a turbo field echo, TFE, or TurboFLASH, par. [0020] of the PG Pub. version of the specification states “a single-shot 3D fast GRE, which is known as turbo field echo, TFE, or TurboFLASH”; Harel shows, right column on page 909 under “Functional MRI” states “Anatomic images were obtained using a TurboFLASH technique”; “right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”); and
	Acquiring an image of the subject (right column on page 909 under “Functional MRI” “Anatomic images were obtained using a TurboFLASH technique”; fig. 1 shows acquired BOLD images).
	Regarding claim 2, Harel shows the single-shot fast-GRE readout having a short echo time  (right column on page 909 under “Functional MRI” “The echo time was set to 30 milliseconds for BOLD images”).
 
Regarding claim 4, Harel shows the single shot fast-GRE readout taking the form of at least one TubrFLASH (right column on page 909 under “Functional MRI” “Anatomic images were obtained using a TurboFLASH technique”).
Regarding claim 5, Harel shows the image further comprising a whole brain FMRI image with minimal distortion and dropouts (fig. 1 states “functional magnetic resonance imaging (fMRI) studies: coronal (top row) and oblique (bottom row), as illustrated with the whole brain image”; right column on page 909 under “Functional MRI” states “Images obtained for the same experimental condition within a single fMRI session were averaged for improvement of the signal-to-noise ratio (SNR)”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Nguyen et al. (“T2Prep Three-Simensional Spiral Imaging with Efficient Whole Brain Coverage for Myelin Water Quantification at 1.5 Tesla; Magnetic Resonance in Medicine 67:614-621 (2012); hereinafter Nguyen).
Regarding claim 3, Harel discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state that the short echo time is less than 2ms. 
Nguyen is in the same filed of endeavor and discloses MRI imaging of brain.  Nguyen teaches echo time less than 2 ms (“right column on page 615, under “3D Spiral” states “TE=0.8ms”; the examiner notes that in MRI, TE is the echo time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using short echo time less than 2ms in the invention of Harel, as taught by Nguyen, avoids artifacts by having a faster echo time. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Wedeen (US2002/0042569).
Regarding claim 6, Harel discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state spatial resolution of 2.5 mm isotropic. 
Wedeen is in the same filed of endeavor and discloses MRI of brain.  Wedden teaches spatial resolution of 2.5 isotropic (par. [0077] states “Imaging parameters included an isotropic spatial resolution of 2-4 mm”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having spatial resolution of 2.5 isotropic in the invention of Harel, as taught by Wedeen, to provide improved spatial resolution in three spatial directions.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Aron et al. (“Long-term test-retest reliability of functional MRI in a classification task”; NeuroImage 29 (2006) 1000-1006; hereinafter Aron), and in view of Balchandani et al. (US 2009/0137897; hereinafter Balchandani).
Regarding claim 7, Harel discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state a temporal resolution of 2.3s at 7T.
Aron is in the same field of endeavor and discloses FMRI.  Aron teaches temporal resolution of 2.3s (“MRI data acquisition” on page 1002, right column states “TR=2.3”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using TR at 2.3s in the invention of Harel, as taught by Aron,  to provide more time for t1 relaxation processes to occur between pulses, and lengthen scan time. 
But, Harel in view of Aron fail to explicitly state a 7T MRI.
Balchandani is in the same filed of endeavor and teaches a 7T MRI (par. [0033] states “The scans were performed on our 7T scanner”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized using a 7T scanner in the invention of Harel in view of Aron, as taught by Balchandani to provide increase SNR and higher spatial resolution which a 7T scanner provides. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Park et al. (US2011/0213237; hereinafter Park).
Regarding claim 8, Harel discloses the invention substantially as described in the 102 rejection above, furthermore, Harel states echo time for the BOLD images were set for 30 milliseconds (“Functional MRI” on page 909, right column states “The echo time was set to 30 milliseconds for BOLD images “), but fails to explicitly show the MRI pulse sequence to show generating the BOLD contrast before providing the GRE readout, however, it is known in the MRI that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging.  For purpose of compact prosecution, prior art Park is provided to show that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging.
Park is in the same field of endeavor and discloses BOLD MRI.  Park teaches that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging (fig. 2 shows the RF excitation pulse is generated and then gradient echo pulse afterward; par. [0029] states “Reordering can be achieved, for example, by separately adjusting the phase-encoding steps, or gradients, in time scale for each of the echoes in the sequence of echoes, thereby to allow simultaneous acquisition of a TOF angiogram and a BOLD venogram”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging in the invention of Harel, as taught by Park, for the acquisition of BOLD image.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Wang et al. (“Enhanced Image Quality in Black-Blood MRI using the improved motion-sensitized drivng-Equilibrium sequence”; Journal Of Magnetic Resonance imaging 31:1256-1263 (2010); hereinafter Wang). 
Regarding claim 9, Harel discloses the invention substantially as described in the 102 rejection above, furthermore, fails to explicitly state using two 180 pulses to compensate for phase variation and to suppress inflow effects.
Wang is in the in the same field on endeavor and discloses MRI.  Wang teaches using two 180 pulses (fig. 1 shows using two 180 pulses for the RF, the Examiner notes that the fig. 1 of Wang and current Application uses similar method using two 180 pulses, and the 180 pulses would compensate for phase variation and suppress inflow effects).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using two 180 pulses in the invention of Harel, as taught by Wang, to refocusing the pulses (“Materials and Methods” on page 1256, left column states “extra 180 refocusing pulse”)..

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Riederer (US 2011/0194746; hereinafter Riederer). 
Regarding claim 10, Harel discloses the invention substantially as described in the 102 rejection above, furthermore Harel shows T2-weightd preparation module (Summary on page 908 states “was investigated using T2*-weighted BOLD”; right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”), but fails to explicitly state playing a spoiler gradient at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization.
Riederer is in the same field of endeavor and discloses a MRI.  Riederer teaches playing a spoiler gradient (see 216 in fig. 2) at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization (par. [0035] states “The 3DFT pulse sequence is then concluded by the application of a large G.sub.z spoiler gradient pulse 216 and a G.sub.y rewinder gradient pulse 218 to prepare the magnetization for the next pulse sequence, which follows immediately. As is known to those skilled in the art, the spoiler pulse 216 dephases transverse magnetization and the rewinder pulse 218 refocuses transverse magnetization along the y-axis in preparation for the next pulse sequence”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized  a spoiler gradient at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization in the invention of Harel, as taught by Riedere, to prepareation for the next pulse sequence (par. [0035] of Riedere states “preparation for the next pulse sequence).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Moore et al. (“evaluation of non-selective refocusing pulses for 7 T MRI”; Journal of Magnetic Resonance 214 (2012); hereinafter Moore).
Regarding claim 11, Harel discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state using a SINC RF pulse for refocusing. 
Moore is in the same field of endeavor and discloses a MRI device.  Moore teaches using a SINC RF pulse for refocusing (“introduction” on page 212 states “...SINC shaped refocusing pulses...”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a SINC RF pulse for refocusing in the invention of Harel, as taught by Moore, to result in flip angles that scale with integral of the transmitted RF file intensity (“introduction” on page 212 states “...Sinc shaped refocusing pulses resulting in flips angles that scale with the integral of the transmitted RF filed intensity). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Yen et al. (US 2009/0060841; hereinafter Yen).
Regarding claim 12, Harel discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state using a centric phase encoding. 
Yen is in the same field of endeavor and discloses a MRI device.  Yen teaches a centric phase encoding (par. [0017] states “A system is shown to utilize a hyperpolarized signal in a gradient echo sequence for MR imaging. Variable flip angles and phase encoding in centric order are combined to improve the signal to noise ratio and image quality of hyperpolarized metabolic imaging”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using centric phase encoding in the invention of Harel, as taught by Yen, to improve the signal to noise ratio (par. [0017] of Yen states “phase encoding in centric order are combined to improve the signal to noise ratio”).

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith).

Regarding claim 13, Harel discloses blood oxygenation level dependent FMRI signals.  Harel shows a system for magnetic resonance imaging  (summary on page 908 states “Acquiring an image Functional magnetic resonance imaging (fMRI) techniques are based on the assumption that changes in spike activity are accompanied by modulation in the blood oxygenation level–dependent (BOLD) signal of the subject“) comprising:
a magnetic resonance imaging scanner (right column on page 909 under “Functional MRI” states “All fMRI experiments were performed on a 4.7-T, 40-cm bore MR imaging system”);
	Employing a T2-weightd preparation module to induce blood-oxygenation level dependent (BOLD) contrast (Summary on page 908 states “was investigated using T2*-weighted BOLD”; right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”);
	Providing a single-shot, fast-gradient echo (GRE) readout (the current specification states that single shot 3D fast GRE which is known as a turbo field echo, TFE, or TurboFLASH, par. [0020] of the PG Pub. version of the specification states “a single-shot 3D fast GRE, which is known as turbo field echo, TFE, or TurboFLASH”; Harel shows, right column on page 909 under “Functional MRI” states “Anatomic images were obtained using a TurboFLASH technique”; “right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”); and
	Acquiring an image of a subject (right column on page 909 under “Functional MRI” “Anatomic images were obtained using a TurboFLASH technique”; fig. 1 shows acquired BOLD images).
	But, Harel fails to explicitly state a non-transitory computer readable medium. 
	Smith is in the same field of endeavor and discloses a MRI system.  Smith teaches a non-transitory computer readable medium (par. [0038] states “The software may be stored in a separate memory device within memory 145 or may be integrated into memory components provided within a commercial MRI system”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized a non-transitory computer readable medium in the invention of Harel, as taught by Smith, to be able to store processing software needed to run the MRI system. 
	Regarding claim 14, Harel in view of Smith disclose the invention substantially as described in the 103 rejection above, furthermore, Smith teaches that the non-transitory computer readable medium is integrated into the MRI scanner (par. [0038] states “The software may be stored in a separate memory device within memory 145 or may be integrated into memory components provided within a commercial MRI system”).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the non-transitory computer readable medium is integrated into the MRI scanner in the invention of Harel, as taught by Smith, to have an integrated MRI system with a dedicated memory to store processing software needed to run the MRI system.
Regarding claim 15, Harel in view of Smith disclose the invention substantially as described in the 103 rejection above, furthermore, Smith teaches that the non-transitory computer readable medium resides on a computing device networked with the MRI scanner (par. [0038] states “The processor/controller 140 may include one or more computers, which may be co-located, may include one or more remote computers connected over a network, and/or may include embedded processors within other components associated with system 100. The memory 145 may be integrated into the processor/controller 140 or may include distributed components, such as remote databases).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the non-transitory computer readable medium resides on a computing device networked with the MRI scanner in the invention of Harel, as taught by Smith, to be able to remotely control the MRI. 

	Regarding claim 16, Harel in view of Smith disclose the invention substantially as described in the 103 rejection above, furthermore Harel shows the single-shot fast-GRE readout having a short echo time  (right column on page 909 under “Functional MRI” “The echo time was set to 30 milliseconds for BOLD images”).
 
Regarding claim 18, Harel in view of Smith disclose the invention substantially as described in the 103 rejection above, furthermore Harel shows the single shot fast-GRE readout taking the form of at least one TubrFLASH (right column on page 909 under “Functional MRI” “Anatomic images were obtained using a TurboFLASH technique”).
Regarding claim 19, Harel in view of Smith disclose the invention substantially as described in the 103 rejection above, furthermore Harel shows the image further comprising a whole brain FMRI image with minimal distortion and dropouts (fig. 1 states “functional magnetic resonance imaging (fMRI) studies: coronal (top row) and oblique (bottom row), as illustrated with the whole brain image”; right column on page 909 under “Functional MRI” states “Images obtained for the same experimental condition within a single fMRI session were averaged for improvement of the signal-to-noise ratio (SNR)”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harel et al. (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claims 13 and 16 above, and further in view of Nguyen et al. (“T2Prep Three-Simensional Spiral Imaging with Efficient Whole Brain Coverage for Myelin Water Quantification at 1.5 Tesla; Magnetic Resonance in Medicine 67:614-621 (2012); hereinafter Nguyen).
Regarding claim 17, Harel in view of Smith discloses the invention substantially as described in the 103 rejection above, but fail to explicitly state that the short echo time is less than 2ms. 
Nguyen is in the same filed of endeavor and discloses MRI imaging of brain.  Nguyen teaches echo time less than 2 ms (“right column on page 615, under “3D Spiral” states “TE=0.8ms”; the examiner notes that in MRI, TE is the echo time).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using short echo time less than 2ms in the invention of Harel in view of Smith, as taught by Nguyen, avoids artifacts by having a faster echo time. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 and 19 above, and further in view of Wedeen (US2002/0042569).
Regarding claim 20, Harel in view of Smith discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state spatial resolution of 2.5 mm isotropic. 
Wedeen is in the same filed of endeavor and discloses MRI of brain.  Wedden teaches spatial resolution of 2.5 isotropic (par. [0077] states “Imaging parameters included an isotropic spatial resolution of 2-4 mm”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized having spatial resolution of 2.5 isotropic in the invention of Harel in view of Smith, as taught by Wedeen, to provide improved spatial resolution in three spatial directions.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claims 13 and 19 above, and further in view of Aron et al. (“Long-term test-retest reliability of functional MRI in a classification task”; NeuroImage 29 (2006) 1000-1006; hereinafter Aron), and in view of Balchandani et al. (US 2009/0137897; hereinafter Balchandani).
Regarding claim 21, Harel in view of Smith discloses the invention substantially as described in the 103 rejection above, but fails to explicitly state a temporal resolution of 2.3s at 7T.
Aron is in the same field of endeavor and discloses FMRI.  Aron teaches temporal resolution of 2.3s (“MRI data acquisition” on page 1002, right column states “TR=2.3”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using TR at 2.3s in the invention of Harel in view of Smith, as taught by Aron,  to provide more time for t1 relaxation processes to occur between pulses, and lengthen scan time. 
But, Harel in view of Smith in view of Aron fail to explicitly state a 7T MRI.
Balchandani is in the same filed of endeavor and teaches a 7T MRI (par. [0033] states “The scans were performed on our 7T scanner”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claim invention, to have utilized using a 7T scanner in the invention of Harel in view of Smith in view of Aron, as taught by Balchandani to provide increase SNR and higher spatial resolution which a 7T scanner provides. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 above, and further in view of Park et al. (US2011/0213237; hereinafter Park).
Regarding claim 22, Harel in view of Smith discloses the invention substantially as described in the 103 rejection above, furthermore, Harel states echo time for the BOLD images were set for milliseconds (“Functional MRI” on page 909, right column states “The echo time was set to 30 milliseconds for BOLD images “) but fails to explicitly show the MRI pulse sequence to show generating the BOLD contrast before providing the GRE readout, however, it is known in the MRI that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging.  For purpose of compact prosecution, prior art Park is provided to show that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging.
Park is in the same field of endeavor and discloses BOLD MRI.  Park teaches that a RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging (fig. 2 shows the RF excitation pulse is generated and then gradient echo pulse afterward; par. [0029] states “Reordering can be achieved, for example, by separately adjusting the phase-encoding steps, or gradients, in time scale for each of the echoes in the sequence of echoes, thereby to allow simultaneous acquisition of a TOF angiogram and a BOLD venogram”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of RF excitation pulse is generated to generate the BOLD contrast and then an echo pulse is set for the imaging in the invention of Harel in view of Smith, as taught by Park, for acquisition of BOLD image.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 above, and further in view of Wang et al. (“Enhanced Image Quality in Black-Blood MRI using the improved motion-sensitized drivng-Equilibrium sequence”; Journal Of Magnetic Resonance imaging 31:1256-1263 (2010); hereinafter Wang).
Regarding claim 23, Harel in view of Smith discloses the invention substantially as described in the 103 rejection above, furthermore, fails to explicitly state using two 180 pulses to compensate for phase variation and to suppress inflow effects.
Wang is in the in the same field on endeavor and discloses MRI.  Wang teaches using two 180 pulses (fig. 1 shows using two 180 pulses for the RF, the Examiner notes that the fig. 1 of Wang and current Application uses similar method using two 180 pulses, and the 180 pulses would compensate for phase variation and suppress inflow effects).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using two 180 pulses in the invention of Harel in view of Smith, as taught by Wang, to refocusing the pulses (“Materials and Methods” on page 1256, left column states “extra 180 refocusing pulse”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 above, and further in view of Riederer (US 2011/0194746; hereinafter Riederer). 
Regarding claim 24, Harel discloses the invention substantially as described in the 102 rejection above, furthermore Harel shows T2-weightd preparation module (Summary on page 908 states “was investigated using T2*-weighted BOLD”; right column on page 909 under “Functional MRI” states “In all scans T2*-weighted functional MR images were obtained using a gradient-echo single-shot echo-planar imaging technique”), but fails to explicitly state playing a spoiler gradient at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization.
Riederer is in the same field of endeavor and discloses a MRI.  Riederer teaches playing a spoiler gradient (see 216 in fig. 2) at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization (par. [0035] states “The 3DFT pulse sequence is then concluded by the application of a large G.sub.z spoiler gradient pulse 216 and a G.sub.y rewinder gradient pulse 218 to prepare the magnetization for the next pulse sequence, which follows immediately. As is known to those skilled in the art, the spoiler pulse 216 dephases transverse magnetization and the rewinder pulse 218 refocuses transverse magnetization along the y-axis in preparation for the next pulse sequence”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have utilized  a spoiler gradient at an end of pulse sequence on a phase encoding axis that has a gradient duty cycle to dephase any residual transverse magnetization in the invention of Harel and Smith, as taught by Riedere, to prepareation for the next pulse sequence (par. [0035] of Riedere states “preparation for the next pulse sequence).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 above, and further in view of Moore et al. (“evaluation of non-selective refocusing pulses for 7 T MRI”; Journal of Magnetic Resonance 214 (2012); hereinafter Moore).
Regarding claim 25, Harel in view of Smith discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state using a SINC RF pulse for refocusing. 
Moore is in the same field of endeavor and discloses a MRI device.  Moore teaches using a SINC RF pulse for refocusing (“introduction” on page 212 states “...SINC shaped refocusing pulses...”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using a SINC RF pulse for refocusing in the invention of Harel in view of Smith, as taught by Moore, to result in flip angles that scale with integral of the transmitted RF file intensity (“introduction” on page 212 states “...Sinc shaped refocusing pulses resulting in flips angles that scale with the integral of the transmitted RF filed intensity. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Harel (“Origin of Negative Blood Oxygenation Level-Dependent FMRI signals”; Journal of Cerebral Blood Flow & Metabolism; 908-9017, 2002; hereinafter Harel), in view of Smith et al. (US 2008/0199061; hereinafter Smith) as applied to claim 13 above, and further in view of Yen et al. (US 2009/0060841; hereinafter Yen).
Regarding claim 26, Harel in view of Smith discloses the invention substantially as described in the 102 rejection above, but fails to explicitly state using a centric phase encoding. 
Yen is in the same field of endeavor and discloses a MRI device.  Yen teaches a centric phase encoding (par. [0017] states “A system is shown to utilize a hyperpolarized signal in a gradient echo sequence for MR imaging. Variable flip angles and phase encoding in centric order are combined to improve the signal to noise ratio and image quality of hyperpolarized metabolic imaging”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized using centric phase encoding in the invention of Harel in view of Smith, as taught by Yen, to improve the signal to noise ratio (par. [0017] of Yen states “phase encoding in centric order are combined to improve the signal to noise ratio”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793